288 F.2d 65
Albert ANDREWS, Appellant,v.John T. WILLINGHAM, Warden, United States Penitentiary, Lewisburg, Pa.
No. 13414.
United States Court of Appeals Third Circuit.
Submitted on Briefs March 20, 1961.
Decided March 29, 1961.

Albert Andrews, pro se, for appellant.
Daniel H. Jenkins, U. S. Atty., James S. Palermo, Asst. U. S. Atty., Scranton, Pa., for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an attempt of a prisoner serving a sentence under a conviction of federal crime to attack that judgment collaterally by habeas corpus in the district court for the district where he is confined. The correct remedy in such a case is a proceeding under Section 2255 of Title 28 U.S.C., in the court in which the prisoner was convicted. United States ex rel. Josey v. Humphrey, 3 Cir., 1954, 210 F.2d 826; Arlen v. Hagan, 3 Cir., 1959, 268 F.2d 77.


2
For this reason the judgment will be affirmed.